El Juez Peesidente Se. HeRNÁndez,
emitió la opinión del tribunal.
Se trata de recurso de apelación interpuesto por el acu-sado Juan Villaveitía contra sentencia que en 25 de febrero .de 1918 dictó la Corte de Distrito de Humacao condenando .-a aquél por delito de acometimiento a la pena de $200 de multa o en defecto de pago a sufrir un día de cárcel por cada $2, y costas.
No ha comparecido el apelante a sostener el recurso y el Fiscal solicita la confirmación de la sentencia apelada por no haberse cometido error fundamental alguno que justifique su revocación.
La lectura de la sentencia muestra por sí misma la falta de aplicación de la sección 54 del Código de Enjuiciamiento Criminal tal como fue enmendada por la Ley No. 11 aprobada ■en 8 de abril de 1916.
Esa sección enmendada dice así:
“ Sección 54. — Cuando en cualquier tribunal se dicte sentencia condenando a un acusado al pago de una multa y dejare de satisfa-cer inmediatamente dicha multa, será encarcelado por falta de dicho pago y permanecerá en reclusión un día por cada dólar que haya dejado de pagar. Si después de haber empezado la reclusión por falta del citado pago deseare el confinado satisfacer la multa se le abonará un dólar por cada día de reclusión que haya sufrido por tal falta de pago. La reclusión total por falta de pago de multa no ■excederá de noventa días.”
Con. arreglo a los artículos 54 y 322 del Código de Enjuicia-miento Criminal la prisión subsidiaria que por defecto del *387pago de multa y costas podían decretar las cortes municipales había de imponerse a razón de nn día por cada cincuenta centavos de la multa y costas que dejaran de satisfacerse, sin discreción alguna por parte de dichas cortes para re-ducir ese término de prisión, pero las cortes de distrito te-nían facultades para imponer prisión por defecto del pago, de la multa sin exceder de un día por cada dólar que el acu-sado dejara de satisfacer pudiendo ser un término menor pues aunque el tipo mínimo para fijar la prisión subsidiaria debía ser de un dólar por día el tipo máximo quedaba a la sabia y sana discreción judicial. El Pueblo v. Torres, 13 D. P. R. 206 y El Pueblo v. Díaz, 16 D. P. R. 823.
Aunque la ley No. 11 de 1916 ya citada fué dictada según su título, para enmendar la sección 54 del Código de Enjui-ciamiento Criminal aprobado en marzo 1°., 1902, y para otros fines, los preceptos de la sección 54 enmendada se refieren “a cualquier tribunal que pronuncie sentencia condenando a un acusado al pago de una multa,” sin distinguir entre cor-tes municipales y cortes de distrito, y por tanto no sólo el artículo 54 del Código de Enjuiciamiento Criminal quedó enmendado por dicha ley sino también el 322 del mismo Có-digo, en cuanto se oponga a la misma, pues esa ley No. 11 dispone en su sección 3a. que toda ley o parte de ley que se oponga a ella queda derogada.
Opinamos, pues, que tanto en el cumplimiento de las sen-tencias que se dicten por las cortes municipales como en las dictadas por las cortes de distrito la prisión subsidiaria en defecto de pago de multa en casos como el presente, debe regularse a razón de un día por cada dólar que se deje de satisfacer y que el total de prisión no puede exceder de no-venta días.
Es de confirmarse la sentencia apelada, pero modificándola en el sentido de que el apelante Yillaveitía en defecto del pago de la multa de $200 debe sufrir un día de cárcel por cada *388dólar que deje de satisfacer, sin que la prisión subsidiaria pueda exceder de noventa días.

Confirmada la sentencia apelada pero 'modifi-cada en él sentido de que él acusado en de-fecto del pago de la multa de $200 debe su-frir un día de cárcel por cada dólar que deje de satisfacer, sin que la prisión subsidiaria pueda exceder de noventa días.

Jueces concurrentes: Sres. Asociados "Wolf, del Toro, Al-drey y Hutchison.